DETAILED ACTION

The amendment filed on September 14, 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Wysk et al., U. S, Pub. No. 2010/0011594 in view of Official notice as evidenced by Nagano et al., pn 7,661,347.
Wysk substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a body (e.g., 12, 22, 32, 42) extending having a first side face, a second side face, and a cutting end; and
a first hard metal strip (e.g., a first portion/length of 14, 24, 34, 44 including 16, 26, 36, 46) attached to a first portion of the cutting end and including at least one first full hard metal cutting tooth (e.g. a first occurrence or first group of occurrences of 16, 
a second hard metal strip (e.g., a first portion/length of 14, 24, 34, 44 including 16, 26, 36, 46) attached to a second portion of the cutting end and including at least one second full hard metal cutting tooth (e.g. a second occurrence or a second group of occurrences of 16, 26, 36, 46) that is set toward the second side face at a second angle relative to the second side face (e.g., see paragraph 0022, last three lines, wherein such tooth patterns inherently are set to both sides);
[claim 17] wherein the first hard metal strip comprises a base (e.g., a first portion/length of 14, 24, 34, 44 of the first portion) coupled to the first portion of the cutting end and at least two of the first full hard metal cutting teeth each set toward the first side face at the first angle (e.g., see paragraph 0022, last three lines, wherein such tooth patterns inherently are set to both sides);
[claim 18 (from 17)] wherein the second hard metal strip comprises a base (e.g., a second portion/length of 14, 24, 34, 44 of the first portion) coupled to the second portion of the cutting end and at least two of the second full hard metal cutting teeth each set toward the second side face at the second angle (e.g., see paragraph 0022, last three lines, wherein such tooth patterns inherently are set to both sides);
[claim 19] wherein a first side surface of the first tooth is formed to be angled relative to the first side face of the body and a second side surface of the second tooth 
Thus, Wysk lacks the hard metal strip comprising two or more such strips rather than a single strip. However, it is respectfully submitted that it is well settled patent law that it is well within the skill level of one having ordinary skill in the art to make integral structures separate (or, for that matter, to make separate structures integral). It would have been obvious to one having ordinary skill in the art to provide a plurality of shorter metal strips that together extend for a first length on the base rather than one single strip that extends for the first length based on normal and routine manufacturing and assembly considerations. For example, such shorter strips can be used individually on a shorter base of a shorter blade, and they can also be used together on a longer base on a longer blade, wherein such flexibility aids in manufacturing issues such as inventory storage and tracking (i.e., one benefit being fewer items to store and track). Therefore, it would have been obvious to one having ordinary skill in the art to provide a second such hard metal strip for the well-known benefits including that described above.
Further, Wysk is silent as to the specific tooth set patterns. However, the Examiner takes Official notice that such tooth patterns having two or more teeth set in both directions are old and well known in the art and provide various well-known benefits including providing desired cutting characteristics based on the specific tooth pattern. As evidence in support of the taking of Official notice, Nagano discloses at least one example of such a tooth pattern. Therefore, it would have been obvious to one having ordinary skill in the art to provide two or more teeth set in the same direction with .

Allowable Subject Matter
Claims 1-3, 5-7, 15, 21, and 22 are allowable over the prior art of record.

Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive.
In the third paragraph on page 8 of the subject response, applicant argues that
Wysk fails to disclose that the cutting edge 14, 24, 34, 44, 54 and/or the cutting teeth 16, 26, 36, 46, 56 are composed of hard metal. Rather, Wysk discloses that they are composed of high speed steel, which is a different material than hard metal.
The Examiner respectfully disagrees with applicant’s analysis. It is respectfully submitted that the claims are written using “comprising” language wherein applicable prior art is not limited to only what is being claimed but can include more than what is being claimed. It is respectfully submitted that while steel is not considered to be metal, it is composed of iron which is metal. Thus, it is respectfully submitted that the prior art teeth of Wysk clearly include metal and thus meet the subject claim limitation.
	Regarding applicant’s additional arguments in the paragraph bridging pages 8-9 and the following paragraph, applicant’s position is acknowledged but not considered to be persuasive. It is respectfully submitted that teeth set toward opposite sides of a saw 
	Therefore, for at least the reasons described above, it is respectfully submitted that the prior art rejection(s) must be maintained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
January 12, 2022